             Case 5:20-cv-01216-D Document 8 Filed 01/28/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA


JONATHAN ANIBAL CLAUDIO,                          )
                                                  )
                Plaintiff,                        )
                                                  )
v.                                                )   Case No. CIV-20-1216-D
                                                  )
TOM BATES, et al.,                                )
                                                  )
                Defendants.                       )


                                            ORDER

         This matter comes before the Court for review of the Report and Recommendation

[Doc. No. 7] issued by United States Magistrate Judge Shon T. Erwin pursuant to 28 U.S.C.

§ 636(b)(1)(B) and (C). Judge Erwin finds that Plaintiff has failed to comply with an order

to cure certain deficiencies – and otherwise failed to pursue this civil rights case regarding

a denial of parole – and that the case should be dismissed without prejudice to refiling.

         The record reflects no timely objection to the Report nor request for additional time

to object.    Plaintiff was expressly advised of the right to object and the implied waiver

rule.    See R&R at 2.       Therefore, the Court finds that Plaintiff has waived further review

of the issues addressed in the Report.        See Moore v. United States, 950 F.2d 656, 659

(10th Cir. 1991); see also United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir.

1996).     Further, for the reasons stated by Judge Erwin, the Court finds that the case should

be dismissed without prejudice to a future filing.
           Case 5:20-cv-01216-D Document 8 Filed 01/28/21 Page 2 of 2




       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No. 7]

is ADOPTED. This action is DISMISSED without prejudice, and a separate judgment of

dismissal shall be entered.

       IT IS SO ORDERED this 28th day of January, 2021.




                                        2
